The defendant was indicted for having in possession intoxicating liquors for sale in violation of Act No. 39 of 1921 (Ex. Sess.), known as the Hood Act. He moved to quash the indictment on the ground that the same charged the violation of no law of the state of Louisiana nor any crime or offense.
The basis of this plea is that Act No. 39 *Page 1055 
of 1921 (Ex. Sess.) was repealed by a vote of the electors of the state at an election held in November, 1932, under the provisions of Act No. 238 of 1932. The motion to quash the indictment was overruled by the trial court and the accused was tried, convicted, and sentenced to pay a fine of $301. From this conviction and sentence he appealed.
In the case of State v. Herbert Watkins 176 La. 837, 147 So. 8, decided February 27, 1933, but not yet reported in State Report, it was held that the election held in November, 1932, under the provisions of the Act No. 238 of 1932, was ineffective, and that Act No. 39 of 1921 (Ex. Sess.), known as the Hood Act, was not repealed by the act of 1932 and the election held thereunder. The issues involved in that case were the same as those here involved, and for the reasons therein stated the conviction and sentence in the present case are sustained.
Judgment affirmed.
ST. PAUL, J., dissents. Cf. Police Jury, etc., v. McDonogh, 8 La. Ann. 341, 358.